UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7302



ALEXANDER BELL, a/k/a Sulyaman Al Islam Salaam,

                                              Plaintiff - Appellant,

          versus

RICKIE HARRISON; JAMES L. HARVEY; PARKER EVATT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. G. Ross Anderson, Jr., District
Judge. (CA-93-1017-3-3-BD)


Submitted:   April 15, 1996                 Decided:   April 23, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Alexander Bell, Appellant Pro Se. Douglas McKay, Jr., Daniel Roy
Settana, Jr., MCKAY, MCKAY, HENRY & FOSTER, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Bell v. Harrison,
No. CA-93-1017-3-3-BD (D.S.C. Aug. 1, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2